Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 26 have been examined.

Allowable Subject Matter
Claims 1 – 26 are allowed.

The following is an examiner’s statement of reasons for allowance: Sack et al. (9,855,964) discloses a stroller similar to the instant invention; however Sack, either alone or in combination, neither discloses nor suggests a stroller comprising (in regard to claim 1) a rearward fourth link frame component with a first end attached to a third swivel joint assembly arranged on a second frame component between a first end and a second end of the second frame component and with an opposite second end attached to a fourth swivel joint assembly arranged on a third frame component between a first end and a second end of the third frame component, (in regard to claim 20) wherein a swivel axis of the second swivel joint assembly intersects a longitudinal middle plane of the frame assembly at an oblique angle, and (in regard to claim 26) wherein a first rearward wheel and a second rearward wheel move towards a forward wheel when folding the frame assembly from a use configuration to a storage configuration, and wherein the first rearward wheel and second rearward wheel move laterally towards each other when folding the frame assembly from the use configuration to the storage configuration. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618